Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 1/5/21 has been entered and fully considered.
Claims 1-3, 5-8, 10-17 and 24 remain pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2012/0091235) in view of DARIDON (US 2004/0229349). 
With respect to claim 1, Li discloses  a microfluidic device comprising: a main channel system (see serpentine path in Fig. 5A) having an inlet (at left end in Fig. 5A), an outlet (at right end in Fig. 5A), a central portion located between the inlet and the outlet (Fig. 5A), and a plurality of first chambers (at 'Trapping' in Fig. 5A), the first chambers extending transversely to a first channel segment within the central portion (Fig. 5A), each of the first chambers having a channel opening that fluidly communicates with the first channel segment and a medium opening located away from the channel opening (passage through 'Trapping' in Fig. 5A; para [0059]), each of the first chambers being sized to receive a single target biological specimen from the first channel segment (Fig. 5A; para [0059]); and a medium-manifold system (feed tubes identified as 'Analytes', 'Beads', 'Buffer1 and outlet tube identified as 'Tube' in Fig. 5C) having a medium inlet for receiving a culture medium and a plurality of first connecting channels (’Analytes', 'Beads', 'Buffer1), each of the first connecting channels distributing the culture 
With respect to claim 2, Li discloses  a microfluidic device comprising: a main channel system (see serpentine path in Fig. 5A) having an inlet (at left end in Fig. 5A), an outlet (at right end in Fig. 5A), a central portion located between the inlet and the outlet (Fig. 5A), and a 
With respect to claim 3, Li discloses  a microfluidic device comprising: a main channel system (see serpentine path in Fig. 5A) having an inlet (at left end in Fig. 5A), an outlet (at right end in Fig. 5A), a central portion located between the inlet and the outlet (Fig. 5A), and a plurality of first chambers (at 'Trapping' in Fig. 5A), the first chambers extending transversely to a first channel segment within the central portion (Fig. 5A), each of the first chambers having a channel opening that fluidly communicates with the first channel segment and a medium opening located away from the channel opening (passage through 'Trapping' in Fig. 5A; para [0059]), each of the first chambers being sized to receive a single target biological specimen from the first channel segment (Fig. 5A; para [0059]); and a medium-manifold system (feed tubes identified as 'Analytes', 'Beads', 'Buffer1 and outlet tube identified as 'Tube' in Fig. 5C) having a medium inlet for receiving a culture medium and a plurality of first connecting channels (’Analytes', 'Beads', 'Buffer1), each of the first connecting channels distributing the culture medium to the corresponding first chamber through the medium opening of the corresponding first chamber (Figs. 5A and 5C; para [0059]), and wherein each of the first connecting channels is configured such that the culture medium exposed to the biological specimen received in the corresponding first chamber does not contact another biological specimen received in another first chamber (Fig. 5A; para [0059]);  as each trap fills with a target, the fluid flow bypasses that 
With respect to claim 5-6, 8 LI discloses multiple channels and associated transverse chambers are located on a device and fluidly connected (second chambers, second channel segment) (Figure 3A, 5A) as does DARIDON (Figs 96a-c). 
With respect to claim 7, LI and DARIDON do not explicitly disclose that no connecting channels are configured to extend transversely from the main channel. However, it would have been a matter of choice which a person of ordinary skill in the art would have found obvious to choose different channel shapes absent persuasive evidence that the particular configuration was significant.
With respect to claims 12-17, LI discloses the chambers are sized to trap a single cell (0055), but does not explicitly disclose the size, depth, or width of the chambers as claimed. However, it would have been an obvious matter of design choice to choose desired dimensions based on the type of cells intended to be trapped, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 10-11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2012/0091235) in view of DARIDON (US 2004/0229349) further in view of HANDIQUE (US 2013/0190212). 
With respect to claim 10, LI discloses the device is used in an optical based system in which the device is mounted onto an inverted microscope (0066, Fig 5c) therefore requiring the body to be transparent, but does not explicitly disclose an optically transparent cover. However, 
With respect to claim 11, HANDIQUE discloses the sealing cover permeable to air (gas permeable sealing membrane) (Figure 11A). 
With respect to claim 24, LI discloses the microfluidic device of claim 1 as addressed above, but does not disclose a plurality of the device held by a plurality of holders and a fluid handling module controlling the flow. However, HANDIQUE discloses a cell capture system and method of use in which multiple arrays (plurality of microfluidic devices) are held on a substrate (holder) to hold the assay in the desired orientation (Figure 9, 0033, 0053, 0062) and a pump mechanism (fluid handling module) for controlling fluid flow (0068-69, 0095). It would have been obvious to one of ordinary skill in the art to provide the device of LI in a plurality on a holder with a shared fluid handling module because it would allow the scale up and simultaneous processing of samples while keeping the manufacturing costs low.   


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argued that LI does not disclose the amended limitation, however, this limitation is addressed over DARIDON as stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892 that are related to the current invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799